     Case 2:17-cv-01732-TLN-KJN Document 103 Filed 08/02/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    NEVADA FLEET LLC,                               No. 2:17-cv-01732-TLN-KJN
12                       Plaintiff,

13           v.                                       ORDER
14    FEDEX CORPORATION; FEDERAL
      EXPRESS CORPORATION; and DOES
15    2-50, inclusive,

16                       Defendants.

17

18          Plaintiff Nevada Fleet LLC (“Plaintiff”) has filed a Request to seal the Second Amended

19   Complaint (ECF No. 95) and file a proposed redacted Second Amended Complaint instead. (ECF

20   No. 97.) The Court has carefully considered the Request and finds good cause to grant it.

21   Accordingly, the Court hereby GRANTS Plaintiff’s Request. (ECF No. 97.) The Clerk of the

22   Court is directed to seal and remove public access to the Second Amended Complaint (ECF No.

23   95), and Plaintiff is directed to promptly file the proposed redacted Second Amended Complaint

24   (attached to its Request as Exhibit A).

25          IT IS SO ORDERED.

26   DATED: July 30, 2021

27

28                                                  Troy L. Nunley
                                                    United States District Judge
                                                     1
